Citation Nr: 1811003	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a bladder disability, to include entitlement to compensation under the provisions of 38 U.S.C. § 1151.

4. Entitlement to service connection for erectile dysfunction, to include entitlement to compensation under the provisions of 38 U.S.C. § 1151.

5. Entitlement to service connection for a urethra disability, to include entitlement to compensation under the provisions of 38 U.S.C. § 1151.

6. Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a lumbar spine disability.

7. Entitlement to service connection for prostate disorder, to include secondary to radiation exposure and entitlement to compensation under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1960 to February 1964.  

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  

In May 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of that transcript is of record.

The Board notes that subsequent to the Board hearing, the Veteran submitted evidence relating to his 1151 claims for a bladder disability, a urethra disability, and erectile dysfunction.  The Board has reviewed this evidence and finds that it is duplicative of evidence already contained in the record.  In addition, the evidence was submitted after the October 2013 substantive appeal.  Therefore, remand for AOJ consideration in the first instance is not necessary.  38 U.S.C. § 7105(e) (providing an automatic waiver of initial AOJ review if a Veteran submits evidence to the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013); see also, 38 C.F.R. §§ 19.37(b); 20.1304(c). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of reopening the claim of entitlement to service connection for a lumbar spine disability is addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed December 2007 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that a diagnosis of the lumbar spine was not shown by the evidence of record.

2. The evidence associated with the claims file subsequent to the AOJ's December 2007 denial of his service connection claim is not cumulative or redundant and is new and material as it includes treatment records diagnosing the Veteran with a lumbar spine disability.






CONCLUSIONS OF LAW

1. The December 2007 rating decision denying entitlement to service connection for a low back disability is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2. Since the December 2007 rating decision, new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen his claim for a lumbar spine disability.  He contends that his current degenerative arthritis of the lumbar spine stems from an in-service motor vehicle accident, for which he was subsequently hospitalized for three months.  

The AOJ initially denied the Veteran's service connection claim for a lumbar spine disability in a December 2007 rating decision.  At that time, the relevant evidence of record consisted of the Veteran's service treatment records, a January 2007 VA examination, and the Veteran's VA medical records dated June 2000 through December 2007.  Upon consideration of the evidence of record, the AOJ denied the Veteran's claim for a lumbar spine condition, reasoning that there was no evidence of a low back disability.  The Veteran was notified of that decision by way of a December 2007 letter; he did not submit a Notice of Disagreement or new and material evidence within one year of the rating decision.  Therefore, the December 2007 rating decision is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2007).

Since that time, the evidence received consists of examination reports, treatment records and lay statements, which diagnose the Veteran with a lumbar spine disability and address the issue of a nexus between the Veteran's service and his current lumbar spine disability.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 2007 denial.  The evidence is material because it relates to the in-service injury and nexus criteria for service connection.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.


ORDER

The claim of entitlement to service connection for lumbar spine disability is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that the remaining claims must be remanded for further development.  

Prostate Cancer

The Veteran contends that his prostate disorder is related to in-service exposure to ionizing radiation.  A review of the Veteran's personnel records reflect that he served as a ground radio repairman and an electronic navigation equipment repairman.  He testified that his duties included removing and repairing defective service radar equipment from aircrafts.  He also testified that both specialties involved significant exposure to x-rays - particularly repairing radar equipment with activated klystrons.  He recently submitted medical treatise articles discussing an increased risk of prostate cancer when exposed to pelvic x-rays.

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans, who engaged in radiation-risk activity, as defined under 38 C.F.R. § 3.309(d).  The Veteran's radar repair duties does not come within the definition of engaging in radiation-risk activity for presumptive service connection purposes. See generally 38 C.F.R. § 3.309(d)(3). Thus, this provision is not applicable.

The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311. Prostate cancer is listed as a radiogenic disease. As the Veteran was not involved in atmospheric weapons testing or the occupation of Hiroshima or Nagasaki during World War II, the case at hand involves an "Other exposure claim" which requires VA to request any available records of radiation exposure - including a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) - and to forward all available records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(iii).

In general, the Veteran's exposure to aviation equipment and radar does not involve exposure to ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).

However, the Veteran reported that he was exposed to ionizing radiation via klystrons.  The Board takes judicial notice that klystrons emit a form of ionizing radiation.  http://www.iaea.org/inis/collection/NCLCollectionStore/_Public/39/016/39016846.pdf.  Additionally, the Veteran underwent pelvic x-ray during service.

In January 2010, the AOJ attempted to verify the Veteran's claimed radiation exposure by way of a PIES request for a DD 1141, Record of Exposure to Radiation.  A January 2010 response indicated that the documented or information requested was not a matter of record.  

The VA Adjudication Procedure Manual (M21-1) notes that each branch maintains records of its service members' exposure to radiation, and if such documentation is not in records received from a PIES request, a written request for such records should be made.  M21-1, Part IV, Subpart ii, Chapter 1, Section C, Topic 3.f.  Such a request was not made, and thus the order to obtain any records relating to the Veteran's in-service exposure to radiation was not substantially completed.  Therefore, a remand to complete the requested development is necessary.

Regardless, the Board finds that this case must be remanded for development as set forth at 38 C.F.R. § 3.311(a)(iii) for "other exposure" claims.

Low Back and Right Leg Radiculopathy Disabilities

At the November 2009 VA examination, the examiner provided an etiology as to whether the Veteran's low back arthritis was related to his in-service pelvic fracture.  However, the examiner did not provide an opinion as to direct service connection.  Thus, remand is required to address both direct and secondary service connection.  As the right leg radiculopathy claim is inextricably intertwined with the low back claim, the Board will defer adjudication on that issue.

Bladder disability, erectile dysfunction and urethra disability

The Veteran's bladder disability, erectile dysfunction and urethra disability are potential complications of his prostate cancer.  As such, the Board must defer adjudication of these issues pending development of the service connection claim for prostate cancer.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.

Additionally, request the Veteran to provide an estimate of how many hours he worked in proximity to activated klystrons during his military service.

2. The AOJ should attempt to obtain copies of the Veteran's complete service personnel records, to include, but not limited to, any records pertaining to radiation exposure, including a DD 1141, Record of Exposure to Radiation, if any.  The AOJ should follow the written request procedures of M21-1, Part IV, Subpart ii, Chapter 1, Section C, Topic 3.f.

3. Thereafter, regardless of whether the Veteran's service personnel records document exposure to ionizing radiation, forward the Veteran's personnel records, service treatment records and his description of the hours worked in proximity to activated klystrons during his military service to the Under Secretary for Health, who will be responsible for preparation of a dose estimate of the Veteran's exposure to ionizing radiation via pelvic x-rays and his work with activated klystrons to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).

4. Thereafter, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation, to include pelvic x-rays and activated klystrons, during the Veteran's active service caused his development of prostate cancer, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).

5. Afforded the Veteran VA examination to determine the nature and etiology of his low back disability and right leg radiculopathy.  The claims folder must be made available for review.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's low back disability manifested in service or is otherwise related thereto, to include the trauma leading to his in-service pelvic fracture.

The examiner should also opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by his other service-connected disabilities, to include any gait abnormalities related thereto.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's right leg radiculopathy was manifested in service or is otherwise related thereto.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's right leg radiculopathy was caused or aggravated by his service-connected disabilities, to include any gait abnormalities related thereto.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

For purposes of this analysis, aggravation is defined as a permanent worsening of the disability beyond that due to the natural disease process.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6. When the development requested has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


